                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


BATTLE-ABC, LLC,

                         Plaintiff,                                         8:18CV508

           vs.
                                                                        MEMORANDUM
SOLDIER SPORTS, LLC, and JEFFREY                                         AND ORDER
EVANS,

                         Defendants.


       This matter is before the Court on the Motion for Partial Summary Judgment, ECF

No. 43, filed by Plaintiff Battle-ABC, LLC (“Battle-ABC”). For the reasons stated below,

the Motion will be granted in part.

                                          BACKGROUND

       Unless otherwise indicated, the following facts are those stated in the parties’ briefs

supported by pinpoint citations to admissible evidence in the record, in compliance with

NECivR 56.11 and Federal Rule of Civil Procedure 56.

       Battle-ABC is a Nebraska limited liability company with its principal place of

business in Nebraska. Defendant Soldier Sports, LLC (“Soldier Sports”) is also a



       1   See NECivR 56.1(b)(1):

       The party opposing a summary judgment motion should include in its brief a concise
       response to the moving party’s statement of material facts. Each material fact in the
       response must be set forth in a separate numbered paragraph, must include pinpoint
       references to affidavits, pleadings, discovery responses, deposition testimony (by page
       and line), or other material upon which the opposing party relies, and, if applicable, must
       state the number of the paragraph in the movant’s statement of material facts that is
       disputed. Properly referenced material facts in the movant’s statement are considered
       admitted unless controverted in the opposing party’s response.
Nebraska limited liability company with its principal place of business in Nebraska.

Defendant Jeffrey Evans (“Jeffrey”) is an individual residing in Nebraska and is the

founder and Chief Executive Officer (CEO) of Soldier Sports.

       Battle-ABC manufactures and sells a mouth-and-lip guard called the Oxygen Lip

Protector (“the OLP”) that allows the wearer to breathe and drink water without

obstruction.      Soldier Sports manufactures a similar device called the Elite Air Lip

Protector, giving rise to this litigation.

       Jeffrey and Michael Evans (“Michael”) invented the OLP while they worked with

Battle Sports Science, LLC (Battle Sports), the predecessor of Battle-ABC.2 The OLP is

covered by three utility patents: Patent Nos. 8,931,488 (“the ’488 Patent”), 9,333,413 (“the

’413 Patent”), and 9,717,975 (“the ’975 Patent”) (collectively the “Asserted Patents”).

       Utility patent protection for the OLP was first sought in provisional patent

application 61/554,331 (“the ’331 Provisional Application”), filed with the United States

Patent and Trademark Office (USPTO) on November 1, 2011.3 On November 1, 2012,

patent application 13/666,698 (“the ’698 Application”), claiming priority from the ’331

Provisional Application, was filed with the USPTO resulting in the issuance of the ’488

Patent on January 13, 2015. On December 5, 2014, patent application 14/562,301 (“the

’301 Application”), a continuation of the ’698 Application, was filed with the USPTO

resulting in the issuance of the ’413 Patent on May 10, 2016. On May 6, 2016, patent




       2 There is a dispute of fact as to whether Chris Circo was also a co-inventor of the OLP. For
purposes of this Motion it will be assumed that he did not participate in the invention of the OLP.
       3   The ‘331 Provisional Application is also identified as Attorney Docket No. P008.

                                                     2
application 15/148,684 (“the ’684 Application”), a continuance of the ’301 Application was

filed with the USPTO resulting in the issuance of the ’975 Patent on August 1, 2017.

       In October 2011, when Battle Sports began the process of seeking patent

protection for the OLP, Michael asked to be listed as “the Inventor.” Emails, ECF No. 47-

2, Page ID 1109. Chris Circo, CEO of Battle Sports, responded “[Michael] can be listed

but only if an assignment is made contemporaneously.” Id. at 1108. An Assignment

purporting to assign all rights in the OLP to Battle Sports was drafted. The Assignment

stated that Michael, Circo, and Jeffrey invented the OLP. Jeffrey confronted Circo about

Circo being listed as a co-inventor and said he did not want to sign the Assignment

because Circo was not an inventor. Jeffrey Aff., ECF No. 47-1, Page ID 1100. Circo told

Jeffrey that he had to sign the Assignment exactly as it was written if he “wanted a fucking

paycheck.” Id. “Circo has also threatened [Jeffrey’s] life and said he was going to kill

[Jeffrey].” Id. Jeffrey signed the Assignment on October 23, 2011, because he felt that he

had no choice except to sign the Assignment as written. Id. Michael also noticed the

alleged error and confronted Circo, who demanded Michael sign the agreement as

written. Michael Aff., ECF No. 47-2, Page ID 1106. Michael signed the Assignment on

October 24, 2011, and Circo signed on October 31, 2011. Jeffrey, Michael, and Circo

were listed as the inventors on the ’331 Provisional Application,4 the ’698 Application, the

’301 Application, and the ’684 Application.

       The Assignment stated as follows:




       4  When Michael objected to Circo being listed as an inventor on the 331 Provisional Application,
Circo demanded to be listed, stating “[m]y name is going on as an inventor, do you understand? Do you
want a fucking paycheck? Do you want a fucking royalty?” Michael Aff., ECF No. 47-2, Page ID 1104-05.

                                                   3
       NOW THEREFORE, for valuable consideration, receipt and adequacy of
       which is hereby acknowledged, we have sold, assigned, and set over, and
       do hereby sell, assign, and set over, unto the Assignee and said Assignee’s
       legal representatives, successors, and assigns, the entire right, title, and
       interest in and to said invention, said application, and the Letters Patent,
       both foreign and domestic, that may or shall issue thereon including all
       original, divisional, continuation, continuation-in-part, reissue, certificate of
       reexamination, and related applications.

Assignment, ECF No. 45-2, Page ID 328. In the Assignment, Jeffrey did “covenant and

agree” not to “execute any writing or do any act whatsoever conflicting with” the terms of

the Assignment, and to “render all necessary assistance in making application for . . .

Letter Patent of the United States . . . on said invention.” Id. at 328-29. The Assignment

was recorded with the USPTO with respect to the ’698 Application, ’301 Application, and

’684 Application.

       On July 5, 2012, Circo fired Jeffrey from Battle Sports. Michael, who was paid for

sales by commission and was not a regular employee, ceased working with Battle Sports

around the time Jeffrey was fired. Michael Aff., ECF No. 47-1, Page ID 1103-06. Michael

never received the royalties or sales commissions he allegedly was promised as

“consideration” for his work on the OLP and the assignment of his rights in the OLP to

Battle Sports. Id. at 1106.

       On October 13, 2014, Anthony Schrager, Chief Operating Officer of Battle Sports,

filed Substitute Statements in Lieu of an Oath of Declaration for Utility or Design Patent

Application (Substitute Statements) with the patent filing for the ‘488 Patent regarding

Michael and Jeffrey. On December 5, 2014, Schrager filed Substitute Statements with the

patent filing for the ’413 Patent regarding Michael and Jeffrey. On May 6, 2016, Schrager

filed Substitute Statements with the patent filing for the ’975 Patent regarding Michael and


                                              4
Jeffrey. On each Substitute Statement form under “[c]ircumstances permitting execution

of this substitute statement” the box “Inventor has refused to execute the oath or

declaration under 37 CFR 1.63” is checked. Hale Aff., ECF No. 47-3, Page ID 1115-19.

Jeffrey and Michael were unaware of the patent applications that were filed after their

relationship with Battle Sports ended in July 2012 until sometime after the patents that

are the subject of this case were issued, and neither Michael nor Jeffrey refused to sign

an oath and declaration in connection with the patent applications or amendments. 5

        In June 2016, Battle Sports assigned its right, title, and interest in the Assignment

to Active Brands Company, LLC, which later assigned its interest and right to sue for past

infringement to Battle-ABC.

        Battle-ABC’s Amended Complaint, ECF No. 16, asserts claims for patent

infringement and inducement of infringement based on Soldier Sports’ manufacture of the

Elite Air Lip Protector. Defendants have raised the affirmative defenses that the patents

on the OLP are invalid or unenforceable by operation of 35 U.S.C. § 102 (invalidity due

to lack of novelty), § 103 (invalidity due to obviousness), and § 112 (invalidity due to

deficiencies in the specifications). Defendants have also asserted counterclaims for

declaratory relief regarding invalidity and inequitable conduct. Jeffrey has also asserted

counterclaims for unenforceability of the ’488 patent family and tortious interference with

economic relations, as well as the defense of lack of standing.

        Battle-ABC seeks summary judgment on Defendants’ defenses and counterclaims

of invalidity, unenforceability, inequitable conduct, and the contention that Battle-ABC


        5 There is a dispute of fact as to whether Michael and Jeffrey were asked to sign and refused to
sign the oath. For purposes of this Motion the Court will assume they were not asked and did not refuse.

                                                   5
lacks standing. Battle-ABC also argues that because Jeffrey is estopped from asserting

invalidity, Battle-ABC is entitled to summary judgment on Jeffrey’s counterclaim for

tortious interference.

                                STANDARD OF REVIEW

       “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Garrison v. ConAgra Foods

Packaged Foods, LLC, 833 F.3d 881, 884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c)).

“Summary judgment is not disfavored and is designed for every action.” Briscoe v. Cty.

of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012) (quoting Torgerson, 643 F.3d at

1043). In reviewing a motion for summary judgment, the Court will view “the record in the

light most favorable to the nonmoving party . . . drawing all reasonable inferences in that

party’s favor.” Whitney v. Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v.

Harsco Corp., 356 F.3d 920, 923–24 (8th Cir. 2004)). Where the nonmoving party will

bear the burden of proof at trial on a dispositive issue, “Rule 56(e) permits a proper

summary judgment motion to be opposed by any of the kinds of evidentiary materials

listed in Rule 56(c), except the mere pleadings themselves.” Se. Mo. Hosp. v. C.R. Bard,

Inc., 642 F.3d 608, 618 (8th Cir. 2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986)). The moving party need not produce evidence showing “the absence of a

genuine issue of material fact.” Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517

(8th Cir. 2015) (quoting Celotex, 477 U.S. at 325). Instead, “the burden on the moving

party may be discharged by ‘showing’ . . . that there is an absence of evidence to support



                                            6
the nonmoving party’s case.” St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 596

(8th Cir. 2001) (quoting Celotex, 477 U.S. at 325).

       In response to the moving party’s showing, the nonmoving party’s burden is to

produce “specific facts sufficient to raise a genuine issue for trial.” Haggenmiller v. ABM

Parking Servs., Inc., 837 F.3d 879, 884 (8th Cir. 2016) (quoting Gibson v. Am. Greetings

Corp., 670 F.3d 844, 853 (8th Cir. 2012)). The nonmoving party “must do more than

simply show that there is some metaphysical doubt as to the material facts, and must

come forward with specific facts showing that there is a genuine issue for trial.” Wagner

v. Gallup, Inc., 788 F.3d 877, 882 (8th Cir. 2015) (quoting Torgerson, 643 F.3d at 1042).

“[T]here must be more than the mere existence of some alleged factual dispute” between

the parties in order to overcome summary judgment. Dick v. Dickinson State Univ., 826

F.3d 1054, 1061 (8th Cir. 2016) (quoting Vacca v. Viacom Broad. of Mo., Inc., 875 F.2d

1337, 1339 (8th Cir. 1989)).

       In other words, in deciding “a motion for summary judgment, facts must be viewed

in the light most favorable to the nonmoving party only if there is a genuine dispute as to

those facts.” Wagner, 788 F.3d at 882 (quoting Torgerson, 643 F.3d at 1042). Otherwise,

where the Court finds that “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party,” there is no “genuine issue of material fact” for trial

and summary judgment is appropriate. Whitney, 826 F.3d at 1076 (quoting Grage v. N.

States Power Co.-Minn., 813 F.3d 1051, 1052 (8th Cir. 2015)).

                                           DISCUSSION

I. Assignor Estoppel Against Jeffrey



                                              7
       “Assignor estoppel is an equitable doctrine that prevents one who has assigned

the rights to a patent (or patent application) from later contending that what was assigned

is a nullity.” Hologic, Inc. v. Minerva Surgical, Inc., 325 F. Supp.3d 507, 523 (D. Del. 2018)

(citing Diamond Sci. Co. v. Ambico, Inc., 848 F.2d 1220, 1224 (Fed. Cir.) cert. denied,

487 U.S. 1265 (1998). Assignor estoppel is based on the theory that an assignment is

“the implicit representation by the assignor that the patent rights that he is assigning

(presumably for value) are not worthless . . . To allow the assignor to make that

representation at the time of the assignment (to his advantage) and later to repudiate it

(again to his advantage) could work an injustice against the assignee.” Diamond, 848

F.2d at 1224. “The doctrine of assignor estoppel is applied ‘to prevent unfairness and

injustice.’” Hologic, 325 F.Supp.3d at 523 (citing Diamond, 848 F.2d at 1224). “[A]n

assignor should not be permitted to sell something and later assert that what was sold is

worthless, all to the detriment of the assignee.” Id. “[A]ssignor estoppel prevents an

assignor from asserting that its own patent, for which it may have received value upon

assignment, is invalid and worthless.” Id. (quoting Pandrol USA, LP v. Airboss Ry. Prod.,

Inc., 424 F.3d 1161, 1167 (Fed. Cir. 2005)). “The Federal Circuit recently reaffirmed the

‘continued vitality of the doctrine of assignor estoppel.’” Id. (quoting Mentor Graphics

Corp. v. EVE–USA, Inc., 851 F.3d 1275, 1283 (Fed. Cir. 2017)). Application of the

doctrine of assignor estoppel is determined upon a balance of equities. Shamrock Techs.

Inc. v. Med. Sterilization, Inc., 903 F.2d 789, 793 (Fed. Cir. 1990).

       Assignor estoppel generally arises in the context of an anticipation or obviousness

defense. Hologic, 325 F. Supp. 3d at 524 (citing Diamond, 848 F.2d at 1224); see also

Babcock v. Clarkson, 63 F. 607, 609 (1st Cir. 1894) (stating “[T]he estoppel historically

                                              8
has applied to invalidity challenges based on ‘novelty, utility, patentable invention,

anticipatory matter, and the state of the art.’”) “However, the doctrine has also been

applied with reference to a § 112 defense. Diamond, 848 F.2d at 1222, 1227; Pandrol

USA, LP v. Airboss Ry. Prods., Inc., No. 99-0182-CV-W-SOW, 2003 WL 24272366, at *1

(W.D. Mo. Oct. 15, 2003), aff'd, 424 F.3d 1161 (Fed. Cir. 2005). Assignor estoppel does

not limit an assignor's ability to defend a subsequent patent suit in ways other than

challenging validity. Mentor Graphics Corp. v. Quickturn Design Sys., Inc., 150 F.3d 1374,

1379 (Fed. Cir. 1998). The assignor is permitted to introduce evidence of prior art to

narrow the scope of the assigned patent's claims in an effort to show that the accused

device falls outside the scope of the assigned patent. Id. at 1380. An estopped party may

also argue for a narrow claim construction, or that the accused devices are within the

prior art and therefore cannot infringe. Id. at 1379–80. When assignee is asserting

assignor estoppel, “the usual defenses to the contract of assignment, e.g. fraud or failure

of consideration, may always be raised by an assignor.” Diamond, 848 F.2d at 1228

(Newman, J. concurring); see also Shamrock Techs., 903 F.2d at 794 (fear of job loss

was not sufficient to overcome assignor estoppel due to duress).

       On October 23, 2011, Jeffrey executed an Assignment which purported to assign

“the entire right, title, and interest in and to said invention, said application, and the Letters

Patent . . . that may or shall issue thereon” to Battle Sports, a predecessor of Battle-ABC.

ECF No. 45-2, Page ID 328. Before he executed the Assignment, Jeffrey had full

knowledge of the alleged inaccuracy of Circo’s purported status as an inventor. Jeffrey

Aff. ECF No. 47-1, Page ID 1100. Jeffrey also acknowledged the receipt of consideration

in the Assignment document. Assignment, ECF No. 45-2, Page ID 328. Yet Defendants

                                                9
argue that assignor estoppel does not apply because the Assignment was invalid.

Defendants also argue that any assignor estoppel is negated by Battle-ABC’s inequitable

conduct related to the allegedly fraudulent post-Assignment Substitute Statements.

       A. Invalidity of Assignment

       Defendants argue that the Assignment is invalid because it was obtained under

duress and due to a failure of consideration. Battle-ABC argues that, even viewing the

facts in the light most favorable to the Defendants, their claims that the Assignment was

invalid fail as a matter of law and Battle-ABD is entitled to summary judgment on the issue

of assignor estoppel.

       1. Failure of Consideration

       A failure of consideration “means the contract is valid when formed but becomes

unenforceable because the performance bargained for has not been given.” Lindsey Int’l

Sales & Service, LLC, v. Wegener, 917 N.W.2d 133, 141 (Neb. 2018). “Failure of

consideration occurs where, inter alia, the purpose of the parties' agreement or contract

wholly fails.” Schuelke v. Wilson, 587 N.W.2d 369, 376 (Neb. 1998).

       “Partial failure of consideration in the case of an executed contract is not a ground

for rescission.” D & S Realty, Inc. v. Cutler, No. A-01-036, 2003 WL 105066, at *8 (Neb.

Ct. App. Jan. 14, 2003) (citing 92 C.J.S. Vendor and Purchaser § 264 at 334 (2000)). “A

breach which goes to only a part of the consideration, is incidental and subordinate to the

main purpose of the contract, and may be compensated in damages does not warrant a

rescission of the contract”. Eliker v. Chief Industries, Inc., 498 N.W.2d 564 (Neb. 1993)

(quoting Klapka v. Schrauger, 281 N.W. 612, 616 (Neb. 1938)). “Employment, salary and

bonuses are valid consideration for [an] assignment.” Shamrock, 903 F.2d at 794. “[T]he

                                            10
burden of proving an affirmative defense rests upon the defendant—and failure of

consideration is an affirmative defense.” Insured Fin. Servs. v. State Farm Ins. Co., No.

8:18-CV-93, 2018 WL 2120410, at *3 (D. Neb. May 8, 2018) (citing Prod. Credit Ass'n of

Midlands v. Eldin Haussermann Farms, Inc., 529 N.W.2d 26, 30-31 (Neb. 1995)).

       The Assignment states that the assignment was made “for valuable consideration,

receipt and adequacy of which is hereby acknowledged.” ECF No. 45-2, Page ID 328.

Royalties and sales commissions were the valuable consideration Michael was promised

in exchange for his work inventing the OLP. Michael Aff., ECF No. 47-2, Page ID 1106.

Michael alleges that he never received the promised royalties or sales commissions. Id.

It is unclear from the record what valuable consideration was promised to Jeffrey in

exchange for the assignment of his rights in the invention. However, Jeffrey continued to

work for Battle Sports for approximately eight months following the execution of the

Assignment, Jeffrey Aff., ECF No. 47-1, Page ID 1101, and Jeffrey does not allege that

he did not receive whatever consideration he was promised under the Assignment. Nor

have Defendants presented any evidence that Jeffrey did not receive consideration for

his assignment of the rights in the OLP. Thus, Defendants’ allegations of failure of

consideration as to Michael, a non-party, will not preclude application of assignor estoppel

as to the Defendants.

       2. Duress

       To be voidable because of duress, an agreement must (1) “be obtained by means

of pressure brought to bear” and (2) “the agreement itself must be unjust, unconscionable,

or illegal.” Gilkerson v. Neb. Colocation Centers, LLC, 859 F.3d 1115, 1118 (8th Cir. 2017)

(citing City of Scottsbluff v. Waste Connections of Nebraska, Inc., 809 N.W.2d 725, 745

                                            11
(Neb. 2011)). “An unconscionable agreement is one that is ‘manifestly unfair or

inequitable.’” Rasby v. Pillen, 905 F.3d 1097, 1100 (8th Cir. 2018) (quoting Myers v. Neb.

Inv. Council, 724 N.W.2d 776, 799 (Neb. 2006)). The pressure or constraint must be such

that it “compels a person to go against that person's will and takes away that person's

free agency, destroying the power of refusing to comply with the unjust demands of

another.” Bock v. Bank of Bellevue, 434 N.W.2d 310, 315 (Neb. 1989). “The essence of

duress is the surrender to unlawful or unconscionable demands. It cannot be predicated

upon demands which are lawful, or the threat to do that which the demanding party has

a legal right to do.” Bock, 809 N.W.2d at 315 (citing Lustgarten v. Jones, 371 N.W.2d 668,

672 (Neb. 1985)). The burden of proof is on the party alleging duress. Kosmicki v. State,

652 N.W.2d 883, 893 (Neb. 2002) (citing Lustgarten, 371 N.W.2d at 672). “What

constitutes duress is a question of law, but existence of duress is a question of fact.” Id.

       Defendants allege Circo’s threats of physical violence and the threatened loss of

pay or employment caused Jeffrey and Michael to execute the Assignment.

              a. Threats of physical violence

       The alleged threats of physical violence Circo made against Jeffery are not

evidence of duress because Defendants have failed to connect any such threats to the

execution of the Assignment. According to Jeffrey, Circo was verbally abusive to him and

other Battle Sports employees, screamed, and threatened violence to “bully people into

doing what [Circo] demanded.” Jeffrey Affidavit ECF No. 42-1, Page ID 1100. Jeffrey

alleges that when he confronted Circo about not wanting to sign the Assignment because

Circo was listed as an inventor, Circo “told [Jeffrey] that [he] had to sign the Assignment

exactly as it was written if [he] ‘wanted a fucking paycheck,’” and that “Circo has also

                                             12
threatened [Jeffrey’s] life and said [Circo] was going to kill [Jeffrey].” Id. Jeffrey felt he had

no choice but to sign the Assignment because he “knew that Circo’s threats were not idle

or empty threats, due to the history [Jeffrey] had witnessed of Circo withholding checks.”

Id. at 1100-01. Jeffrey alleges “Circo used [Jeffrey’s] paycheck, which [he] needed to

support [his] wife and kids, as extortion for [Jeffrey] to make the assignment to Battle

Sports.” Id. Michael stated in his Affidavit “I witnessed Circo make physical threats against

my brother Jeffery Evans. In particular, Circo told me in Bailey’s parking lot that ‘if [Jeffery]

ever fucks with me, I will fucking kill him. I am not joking. I will fucking kill him!’” ECF No.

47-2, Page ID 1104-05. Michael also alleges that “during a company dinner, Circo threw

a fork at [Michael] because [Michael] had picked a drink [Circo] did not like, and then

threatened to come over the table and kick [Michael’s] ass.” Id.

       Whether or not Circo had a history of threatening conduct, there is no evidence

that he threatened anyone with physical harm with respect to the execution of the

Assignment. Jeffrey alleges Circo threatened to kill him but does not specify when this

threat was made or point to any circumstances tying the threat to the execution of the

Assignment. Nor does Jeffrey allege that this threat influenced his decision. Michael’s

Affidavit also fails to allege that the threats he heard Circo make regarding Jeffrey were

somehow tied to the execution of the Assignment, or that Jeffrey was aware of these

alleged threats. Similarly, Michael does not allege he was threatened with physical

violence in relation to the execution of the Assignment. The only threats Defendants have

connected to the execution of the Assignment are threats Circo made with respect to

employment and withholding of pay and royalties.

               b. Threats to terminate employment and withhold pay

                                               13
        Battle-ABC argues that the threat of loss of at-will employment or future royalties,

without more, as a matter of law will not support a duress defense. Yet the Nebraska

Supreme Court6 has not foreclosed the proposition that threats of termination may

support a claim for duress, Lincoln Ben. Life Co. v. Edward, 45 F.Supp.2d 722, 750 (D.

Neb. 1999). At this stage of the proceedings, this Court cannot determine whether the

employment relationship between Battle-ABC and Jeffrey entitled Battle-ABC to demand

Jeffrey assign his patent rights without additional consideration beyond his employment,

nor does the Court have information regarding what consideration Jeffrey was promised

for the assignment. Even if a threatened loss of future employment is insufficient to

support a claim of duress, Circo’s statement to Jeffery that he had to sign the Assignment

as written if he “wanted a fucking paycheck” can be reasonably interpreted as Circo

threatening to withhold pay Jeffrey already earned. Accordingly, Defendants have

presented sufficient evidence of duress to preclude summary judgment in favor of Battle-

ABC on its claim of assignor estoppel.7



        6  Federal law determines the substantive requirements necessary for an agreement to constitute
an assignment. 35 U.S.C. § 261; see also Sky Techs. LLC v. SAP AG, 576 F.3d 1374, 1379–80 (Fed. Cir.
2009) (“Usually, federal law is used to determine the validity and terms of an assignment, but state law
controls any transfer of patent ownership by operation of law not deemed an assignment.”). However, state
law applies to contractual disputes and interpretations of the parties’ patent assignment agreements.
Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1320 (Fed. Cir. 2017) (citation omitted); see
also Keller v. Bass Pro Shop, Inc., 15 F.3d 122, 124 (8th Cir. 1994) (applying Arkansas law to a determine
that a party was estopped from challenging a patent assignment due to alleged lack of consideration). Here,
the issue is not whether the document constituted an assignment, the issue is whether the assignment, a
contract, was voidable due to duress. Thus, state law will govern the issue of duress. Further, the parties
rely on Nebraska law in their arguments and admit that there is no federal precedent on the applicability of
duress.
        7 Battle-ABC also argues that Defendants’ claims should be barred because of their failure to seek
rescission in a timely fashion. However, “[w]hether one seeking to rescind a contract on the ground that it
was procured by fraud or duress has acted with reasonable promptness is, ordinarily, a question of fact.”
Gonzalez v. Union Pacific R.R. Co., 803 N.W.2d 424, 445 (Neb. 2011) (citation omitted). On the facts
alleged here, the Court cannot say as a matter of law that Defendants failed to act within a reasonable time.

                                                    14
       B. Inequitable Conduct Counterclaim

       “Inequitable conduct is an equitable defense to patent infringement that, if proved,

bars enforcement of a patent.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d

1276, 1285 (Fed. Cir. 2011). The elements of an inequitable conduct claim are (1) that an

individual associated with the filing and prosecution of a patent application made an

affirmative misrepresentation of a material fact, failed to disclose material information, or

submitted false material information; and (2) that the individual did so with a specific intent

to deceive the PTO. Exergen Corp., v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 n.3

(Fed. Cir. 2009) (citations omitted). When a party, fully aware of inventorship issues, has

assigned their rights to another, Courts have applied assignor estoppel to prevent the

assignor from challenging the patent. Q.G. Producs. V. Shorty, Inc., 992 F.2d 1211, 1213

(Fed. Cir. 1993). However, “general principles of equity may preclude use of assignor

estoppel to bar a viable equitable defense arising from post-assignment events.”

Shamrock Techns., 903 F.2d at 795-96 (citation omitted).

       At the time Jeffery signed the Assignment, he was aware that Circo was listed as

a co-inventor of the OLP. Jeffrey Aff., ECF No. 47-1, Page ID 1100. Jeffrey was also

involved, to some extent, in the application process. Emails, ECF No. 47-2, Page ID 1108-

12. Yet Jeffrey had no involvement in the preparation or filing of the allegedly fraudulent

Substitute Statements in 2014 and 2016. Jeffrey Aff., ECF No. 47-1, Page ID 1101-02;

Hale Aff., ECF No. 47-3, Page ID 1113-15. Thus, assignor estoppel will not bar

Defendants’ inequitable-conduct claims based on the allegedly fraudulent Substitute

Statements.    However,     Defendants’     inequitable-conduct     claim   based     on   the



                                              15
misrepresentation of inventors will be barred to the same extent as Defendants’ defenses

based on invalidity, should Battle-ABC ultimately succeed in claiming assignor estoppel.

        As explained above, there are genuine questions of material fact regarding what

benefits Circo threatened to withhold from Jeffrey if he did not sign the Assignment, and

genuine questions of material fact as to Circo’s status as an inventor. These questions of

fact, combined with a lack of information regarding consideration for the Assignment and

the terms of Jeffrey’s employment, leave the Court unable to determine whether assignor

estoppel should be applied to bar Jeffrey’s affirmative defenses and counterclaims based

on invalidity or unenforceability. However, if at a later time the Court finds assignor

estoppel applicable to Defendants’ affirmative defense of invalidity, such estoppel will also

apply to the counterclaims for declaratory relief regarding invalidity, and tortious

interference with economic relations.8 Assignor estoppel will not bar Jeffrey’s

counterclaims for inequitable conduct and unenforceability of the ‘488 Patent Family, 9 to

the extent they are based on the alleged post-Assignment Substitute Statements.

II. Assignor Estoppel Against Soldier Sports




          8 Defendants do not specifically argue that these counterclaims survive partial summary judgment
should the Court find assignor estoppel applicable. The counterclaim for declaratory relief regarding
invalidity is premised on arguments against validity. The counterclaim for tortious interference with
economic relations states that the interfering communications “are wrongful because they are not made in
good faith, are made without proper investigation and knowing that the ‘488 Patent Family is invalid and
therefore does not cover any products sold by Battle-ABC.” Answer, ECF No. 23, Page ID 215. Thus,
because both of these rely on the underlying defense of invalidity they will also be barred by assignor
estoppel if the Court later finds that assignor estoppel is applicable.
        9  Defendants also fail to address the counterclaim for unenforceability of the ‘488 Patent Family.
However, it is based on the failure to disclose and accurately represent to the USPO all material information
known to the applicant and counsel during the prosecution of the ‘488 Patent and any subsequent patents
filed thereunder. Due to the limited information before the Court on this claim it appears that it may be
related to the inequitable conduct claim and thus it will be subject to the same limitations at this time.

                                                    16
       “Assignor estoppel also operates to bar other parties in privity with the assignor,

such as a corporation founded by the assignor.” Hologic, Inc., 325 F. Supp. 3d at 523

(citing Diamond, 848 F.2d at 1224). “Privity, like the doctrine of assignor estoppel itself,

is determined upon a balance of equities.” Id. (quoting Shamrock Techs, 903 F.2d 793).

“In other words, ‘[i]f an inventor assigns his invention to his employer company A and

leaves to join company B, whether company B is in privity and thus bound by the doctrine

will depend on the equities dictated by the relationship between the inventor and company

B in light of the act of infringement.’” Juniper Networks, Inc. v. Palo Alto Networks, Inc.,

15 F.Supp.3d 499, 509 (D. Del. 2014) (quoting Shamrock Techs., 903 F.2d at 793). “The

closer that relationship, the more the equities will favor applying the doctrine to company

B.” Id. Status as the founder of a company is generally “dispositive of the issue of privity.”

Juniper Networks, 15 F.Supp.3d at 508; see also Diamond, 848 F.2d at 1224.

       It is undisputed that Jeffrey is the founder and CEO of Soldier Sports. Considering

this relationship and the balance of equities, the Court finds privity between Jeffrey and

Soldier Sports. Thus, assignor estoppel will bar Soldier Sports’ affirmative defenses and

counterclaims to the same extent as Jeffrey’s defenses and counterclaims.

III. Standing

       Battle-ABC moves the Court to make a definitive finding that it has standing to

pursue its patent infringement case against Defendants. Defendants argue that Battle-

ABC does not have standing because Battle-ABC’s ownership interest in the Asserted

Patents depends upon validity of the Assignment which they contend is invalid due to

duress and failure of consideration. “Where a patentee makes an assignment of all

significant rights under the patent, such assignee may be deemed the effective ‘patentee’

                                             17
under the statute and has standing to bring a suit in its own name for infringement.” Ortho

Pharm. Corp. v. Genetics Inst., Inc., 52 F.3d 1026, 1030 (Fed. Cir. 1995) (citation

omitted); see also Abbott Point of Care Inc. v. Epocal, Inc., 666 F.3d 1299, 1302 (Fed.

Cir. 2012) (“patentee or successor in title to the patentee may bring an action for patent

infringement”). The Court has determined, for the reasons stated above, that issues of

fact as well as a lack of information preclude the Court from determining whether the

Assignment is valid at this time. Thus, the Court will deny Battle-ABC’s request for

summary judgment on Defendants’ assertion that Battle-ABC lacks standing.

IT IS ORDERED:

   1. Plaintiff Battle-ABC’s Motion for Partial Summary Judgment, ECF No. 43 is

      granted, in part, as follows:

      a. Defendants shall not be allowed at trial to claim that the Assignment is invalid

          due to a failure of consideration;

      b. Assignor estoppel shall apply to Defendant Soldier Sports, LLC, to the same

          extent as it applies to Defendant Jeffrey Evans;

      c. If it is later determined that assignor estoppel applies to bar Defendants’

          affirmative defense of invalidity, it shall also bar Defendants’ counterclaims for

          declaratory relief regarding invalidity and tortious interference with economic

          relations;

      d. If it is later determined that assignor estoppel applies to bar Defendants’

          affirmative defense of invalidity it shall also bar Defendants’ counterclaims of

          inequitable conduct and unenforceability of the ’488 patent family, except to



                                               18
      the extent they are based on the allegedly fraudulent post-Assignment

      Substitute Statements.

2. The Motion is otherwise denied.

   Dated this 8th day of July, 2019.


                                            BY THE COURT:

                                            s/Laurie Smith Camp
                                            Senior United States District Judge




                                       19
